Citation Nr: 1219498	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  05-04 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for residuals of traumatic brain injury (TBI) from March 26, 2004, to April 7, 2010, and a rating in excess of 70 percent since April 8, 2010. 

2.  Entitlement to an initial compensable disability rating for residuals of fractures of the right metatarsals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for residuals of TBI and assigned a 10 percent disability rating, and residuals of fractures of the right metatarsals, and assigned a noncompensable disability rating.  Subsequently, in a January 2005 rating decision, the RO increased the Veteran's disability rating for residuals of TBI to 50 percent, effective March 26, 2004, the date of claim.  Additionally, a January 2005 rating decision continued a noncompensable disability rating for the Veteran's residuals of fractures of the right metatarsals.  Furthermore, in a July 2011 rating decision, the RO increased the Veteran's disability rating for residuals of TBI to 70 percent, effective April 8, 2010.  

The Veteran was scheduled for a Travel Board Hearing on October 8, 2009, however he failed to appear.  Under the applicable regulation, if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2011).  Accordingly, this Veteran's request for a hearing is considered withdrawn.

In December 2009, the Board remanded the issues on appeal for further examination.  That development has now been completed.

As a final introductory matter, it does not appear that the following issues have been addressed by the RO.  In an August 2011 Brief, the Veteran's representative noted there were inferred claims of service connection for hypertension and a right knee condition, which had not been adjudicated.  The Board does not have jurisdiction over these issues, and therefore, they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  From March 26, 2004, to April 7, 2010, the Veteran's residuals of TBI have been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  However, it has not been productive of occupational and social impairment, with deficiencies in most areas.

2.  Since April 8, 2010, the Veteran's residuals of TBI have been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  The Veteran's residuals of fractures of the right metatarsals, has been manifested by mild symptomatology.

4.  The competent and probative medical evidence of record does not show that the Veteran's service-connected residuals of TBI or residuals of fractures of the right metatarsals are so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  From March 26, 2004, to April 7, 2010, the criteria for an initial disability rating in excess of 50 percent for residuals of TBI, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.124a, Diagnostic Code 8045-9326 (2007).

2.  Since April 8, 2010, the criteria for an increased disability rating in excess of 70 percent for residuals of TBI, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.124a, Diagnostic Code 8045-9326 (2007).

3.  The criteria for an initial compensable disability rating for residuals of fractures of the right metatarsals, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.71a, Diagnostic Code 5299-5283 (2011).

4.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claims of increased disability ratings for residuals of TBI and residuals of fractures of the right metatarsals arise from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App.  128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.   

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA and private medical records, and providing the Veteran with VA examinations in February 2004, April 2005, October 2005, July 2006, March 2010, and April 2010.  Additionally, the Veteran has not indicated that he has received additional treatment for his service-connected conditions.  The Board thus concludes that there are no additional records outstanding with respect to those claims.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Initial Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2008); 38 C.F.R. § Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

A. Residuals of TBI

The Veteran and his representative contend, in substance, that the Veteran's residuals of TBI are more disabling than currently evaluated.  

The Veteran's service-connected residuals of TBI are currently rated as 70 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8045-9326.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  

In evaluating brain disease due to trauma under Diagnostic Code (DC) 8045, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045- 9326).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated at a maximum of 10 percent under DC 9304, 'Dementia due to head trauma.'  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under DC 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. Part 4, § 4.124a, DC 8045 (2007).

The Board notes that the criteria for evaluating residuals of TBI were recently revised.  However, as these revisions apply only to applications for benefits received by VA on or after October 23, 2008, the older criteria will apply to applications received by VA before that date, including the instant claim.

Additionally, the Veteran is currently rated for dementia due to other neurologica or general medical conditions in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9326 (2011).  Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2010), DC 9411 (2011).     

A 70 percent rating is assigned for PTSD when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  Id. 

1. A Rating in excess of 50 percent from March 26, 2004, to April 7, 2010

The evidence of record for consideration concerning this initial time period includes the July 2004 and July 2006 VA examination reports, the October 2005 private physician letter, lay statements, and VA outpatient treatment records.  Based on this evidence, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 50 percent for residuals of TBI, during this initial time period at issue.

The Veteran was afforded a brain and spinal cord VA examination in July 2004.  The Veteran had a history of a motor vehicle accident in 1971, and was diagnosed with a concussion at that time.  Additionally, the Veteran had temporary partial amnesia and some temporary vertigo after the injury.  Since the accident, the Veteran reported that he had a slowly progressive attention and concentration problem, with minor headaches.  Furthermore, the Veteran reported that he had difficulty learning new tasks, difficulty completing tasks, and he was easily frustrated.  He also reported forgetting things he felt he should remember.  He lived alone and was able to take care of himself and conduct all of his activities of daily living.  He also reported that he had occasional problems pronouncing words correctly, and people laughed at him for this, which was embarrassing for him.  With regards to his headaches, the Veteran reported mild to moderate headaches about twice a week that were not debilitating.  He reported that he was still able to function while having the headache.  Additionally, there was no nausea, photophobia or phonophobia with the headaches.  The Veteran denied any history of seizures.  Furthermore, he admitted to being depressed, but not suicidal.  He had problems sleeping, such as trouble going to sleep, waking up several times during the night, and occasional bad nightmares.  With regards to work, the Veteran did miscellaneous jobs at the Goodyear plant; however, he was unable to work any machinery because it was too complex for him to learn.  

Upon examination, the VA examiner found the Veteran to be awake, alert, and fully oriented.  His affect was somewhat flattened, and his speech was normal.  Additionally, he mispronounced one or two words during the examination.  His pupils were equally round and reactive to light.  Additionally, his extra-ocular movements were intact.  The Veteran had some frontal release signs, namely a glabellar reflex, a snout reflex.  Furthermore, his sensory exam was grossly normal.  The examiner concluded that the Veteran's difficulty concentrating and attention was possibly a result of depression, which was probably a result of the Veteran's previous brain injury and concussion.  

The Veteran submitted a February 2005 letter from his supervisor at Goodyear Tire and Rubber Company.  He reported that he knew the Veteran since 1982, at which time he worked on his crew.  He noted that the Veteran had trouble getting along with other employees and was easily startled by loud noises or other employees.  Additionally, he stated that the Veteran would become angry and confrontational with others, including the supervisor.  He also stated that for the past three years, the Veteran had worked on his crew and still had these same problems.  Furthermore, he noted that he suggested that the Veteran get help with his anger management problems and uneasiness.  

The Veteran also submitted January 2005 statements from his ex-wife, friend, and past employer.  The letters detailed the Veteran's demeanor and psychiatric symptoms after he had served in the military.  The letters noted such symptoms as trouble getting along with others, easily startled by loud noises, angry, confrontational, heavy drinking, and sleep deprivation. 

Private and VA records show that the Veteran was seeking treatment for his psychiatric symptoms.  VA outpatient treatment records show that the Veteran had problems with anger and mood swings.  Additionally, the records documented that the Veteran was casually dressed and groomed, had good eye contact, and was cooperative.  His speech was noted as clear, coherent, and appropriate and goal directed.  Furthermore, the records show that the Veteran reported problems with memory and concentration, and had difficulty learning new tasks.  Furthermore, he had occasional problems pronouncing words correctly.

Additionally, the Veteran submitted an October 2005 letter from a private treating physician.  The physician noted that the Veteran had a history of hypertension, hypercholesterolemia, depression, PTSD, and numerous head injuries.  Furthermore, the doctor noted that  the Veteran was evaluated for his short term memory disturbances.  As part of the evaluation the Veteran underwent an MRI of the head, EEG, and laboratory work-up for reversible dementia panel, all of which were within normal limits.  The Veteran's examination was significant for difficulty with recall.  Additionally, the Veteran had difficulty carrying out activities of daily living because of the inability to concentrate and easy distractibility, with poor attention span.  The physician concluded that the Veteran's symptoms were most likely secondary to posttraumatic dementia caused by numerous episodes of head injuries.  He was unable to carry out his current occupation, and was found medically unfit to work.    

The Veteran was afforded another VA examination in July 2006.  The Veteran 1971 brain concussion was noted.  The Veteran reported problems with concentrating and trouble completing tasks, especially when he was employed.  Additionally, the Veteran reported difficulty with getting along with others at work.  He also had problems with short term memory loss.  The Veteran reported that he had stopped working due to his right knee problem and PTSD.  The VA examiner noted that the Veteran had neurological symptoms, such as memory loss, and psychiatric symptoms, such as anxiety and depression.  Upon neurological examination, the VA examiner noted that the Veteran had normal coordination, orientation, and memory.  Additionally, his speech was found to be normal.  

Upon psychiatric examination, the Veteran was noted to have normal affect, mood, and judgment.  Additionally, he displayed appropriate behavior, with no obsessive behavior.  The Veteran also reported such symptoms as headache, which occurred less than weekly, and did not limit his ordinary activity.  Additionally, he reported dizziness at least weekly, but not daily, where walking unassisted was usually possible.  Furthermore, it was noted that the Veteran's appearance was clean, appropriately and casually dressed.  He was oriented to person, time, and place.  The Veteran denied a history of hallucinations, inappropriate behavior, obsessive/ritualistic behavior, and suicidal and homicidal ideations.  The Veteran also reported that he had been divorced for many years, was not in a romantic relationship, and did not see his two children very often.  However, he had a couple of friends who he saw on occasion, and spoke with people who were also in Vietnam.  Additionally, the Veteran reported panic attacks a few times a week, which would be set off by him becoming upset while driving or someone saying something disrespectful.  The examiner noted an August 2004 MRI of the brain, which was normal.  The examiner concluded that the Veteran had a brain concussion that resolved, with residual problems of concentration and recall.  Additionally, the examiner noted that these residuals caused mild effects on the Veteran's daily activities.  

After a review of the evidence of record, the Board notes that the Veteran's symptoms appear to have stayed consistent from March 26, 2004, to April 7, 2010.  Although the Veteran reports worsening of his symptoms, it would not constitute an increase in the rating of his residuals of TBI.  Even at their most severe, the Board finds that the Veteran's residuals of TBI symptoms have been no worse than the criteria contemplated by a 50 percent rating under DC 9326: occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9326.  

At no time since the date of service connection has the Veteran been found to display occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9326.   In this regard, the Veteran admitted to being depressed, but not suicidal at the July 2004 VA examination.  While the Veteran's supervisor at Goodyear Tire and Rubber Company, ex-wife, friend, and past employer noted that the Veteran had trouble getting along with other employees and would become angry and confrontational with others, it was not noted that the Veteran ever acted out and had periods of violence.  VA Treatment records and VA examination reports documented that the Veteran was casually dressed and groomed, showing that he did not neglect his personal appearance and hygiene.  Additionally, the Veteran's speech was consistently noted as clear, coherent, and appropriate and goal directed.  Furthermore, in the July 2006 VA examination report, the VA examiner noted that the Veteran had normal coordination, orientation, and memory.  Both the VA examiner and the Veteran's private physician noted that he had difficulty carrying out activities of daily living because of inability to concentrate and easy distractibility, with poor attention span.  Additionally, the Veteran denied a history of hallucinations, inappropriate behavior, obsessive/ritualistic behavior, and suicidal and homicidal ideations.  While the Veteran reported that he had been divorced for many years and did not see his two children very often, he stated that he had a couple of friends who he saw on occasion, and spoke with people who were also in Vietnam.  These friendships show that the Veteran did not display an inability to establish and maintain effective relationships.  Lastly, while the Veteran reported panic attacks a few times a week at the July 2006 examination, it does not appear that he was in a near-continuous state of panic.

The Veteran's main argument is that he should be compensated at a higher rate for the period prior to April 8, 2010.  The medical evidence simply does not support the Veteran's contention.  Therefore, a higher rating is not warranted.  The Board concludes his overall level of disability more nearly approximates that consistent with a 50 percent rating.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to an increased disability evaluation for residuals of TBI, prior to April 8, 2010, must be denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2009).

2. A Rating in excess of 70 percent since April 8, 2010

In determining whether the Veteran is entitled to a rating higher than 70 percent since April 8, 2010, the Board has reviewed the April 2010 VA examination report.  Based on this evidence, the Board finds that the Veteran is not entitled to a disability rating in excess of 70 percent, during this time period at issue.

The Veteran was afforded a VA examination on April 8, 2010.  Upon examination, the Veteran was noted to be casually dressed with disheveled clothes.  The Veteran's psychomotor activity was restless and tense.  Additionally, his speech was mumbled.  The Veteran was cooperative, attentive, guarded, and had little eye contact.  Furthermore, his affect was restricted, and his mood was anxious and dysphoric.  The Veteran was noted to be easily distracted and have a short attention span.  Moreover, he was noted to be oriented to person, time and place.  His thought process and content were unremarkable.  Additionally he had no delusions or hallucinations, and understood the outcome of behavior.  He also understood that he had a problem.  Furthermore, the Veteran reported sleep impairment that interfered with daily activities.  He also reported no history of inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or homicidal thoughts.  Although, he reported panic attacks when he heard helicopters or his neighbors shoot off guns.  He reported occasional suicidal ideation, but denied plans or intent.  Moreover, the Veteran's impulse control was listed as fair.  Additionally, he had no episodes of violence.  Furthermore, he had the ability to maintain minimum personal hygiene.  Moreover, the examiner noted that the Veteran was able to manage his financial affairs.  Additionally, the Veteran reported difficulties with activities of daily living, such as chores, grooming, traveling, sports, and driving.  However, the Veteran reported no problems with such activities as toileting, shopping, self-feeding, bathing, and dressing and undressing. 

The VA examiner diagnosed the Veteran with PTSD and TBI.  Additionally, the examiner assigned the Veteran a GAF score of 52.  The examiner concluded that the Veteran had reduced reliability and productivity due to his PTSD symptoms.  However, she noted that the Veteran's psychological symptoms were not productive of total occupational and social impairment.  Additionally, she noted that the Veteran had moderately severe impairment in psychosocial functioning from PTSD symptoms and secondary alcohol abuse.  Furthermore, he lost his job in part because of problems with memory and concentration.  The examiner noted that the Veteran was emotionally distant from his children and grandchildren, and from his "lady friend."  Additionally, his only social relationships were with his "drinking buddies," and he only enjoyed his dog and old TV shows.  The examiner stated that the Veteran had no mental manifestations that were due only to his brain concussion.  Furthermore, the examiner noted that the manifestations that were due in part to PTSD and in part to the brain concussion were impaired attention, concentration and memory, anxiety, agitation, irritability, impulsivity and aggression, and sleep disturbance.

After a review of the evidence of record, the Board notes that the Veteran's symptoms appear to have stayed consistent since April 8, 2010.  Although the Veteran reports worsening of his symptoms, it would not constitute an increase in the rating of his TBI.  Even at their most severe, the Board finds that the Veteran's TBI symptoms have been no worse than the criteria contemplated by a 70 percent rating under DC 9326:  occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9326.  

At no time since the date of service connection has the Veteran been found to display grossly impaired thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; disorientation to time, place, or space; intermittent inability to perform activities of daily living; or memory loss for names of close relatives, own occupation, or own name.  In this regard, at the April 2010 VA examination, the Veteran was noted to be oriented to person, time and place.  Additionally, his thought process and content were unremarkable.  The examiner also noted that the Veteran had no delusions or hallucinations, and understood the outcome of his behavior.  Although the Veteran's reported suicidal ideations, he denied any plan or intent to harm himself.  While the Veteran reported issues with his memory, it was not documented that he had memory loss for names of close relatives, his own occupation, or own name.  The Veteran had reported that he was able to perform daily activities such as toileting, shopping, self-feeding, bathing, dressing and undressing, and handling his financial affairs.  Furthermore, while the Veteran reported isolation, he also noted that he spent time with his "buddies," which shows that he does not completely isolate himself.  

As a final note, the Board points out that the Veteran was granted service connection for posttraumatic stress disorder by the Montgomery, Alabama RO in November 2005, and assigned a separate 30 percent disability rating.  As noted above, the evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  As noted by the April 2010 VA examiner, the Veteran's manifestations were due in part to PTSD and in part to the brain concussion, but that the Veteran had no mental manifestations that were due only to the Veteran's brain concussion.  In Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009), the Federal Circuit noted it was possible for two mental disabilities to have different symptoms and therefore be evaluated separately; however, if the manifestations of the two mental disabilities were the same, a separate evaluation was not warranted.  Id.

In sum, the Board finds that the Veteran has not been entitled to a rating in excess of 70 percent at any time throughout the relevant appeals period.  The weight of the credible evidence demonstrates that the Veteran's TBI symptoms have not warranted increased ratings at any time since April 8, 2010.  As the preponderance of the evidence is against the claim for an increased rating, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Residuals of Right Metatarsal Fracture

The Veteran and his representative contend, in substance, that the Veteran's residuals of right metatarsal fractures are more disabling than currently evaluated.  The Board will address whether a higher rating or ratings should have been granted at any time throughout the pendency of the appeal.

The Veteran's service-connected residuals of right metatarsal fracture are currently rated as noncompensable pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5283.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Id.  

Under Diagnostic Code 5283, malunion or nonunion of the tarsal, or metatarsal bones will be rated as 10 percent disabling when moderate, 20 percent disabling when moderately severe, or 30 percent disabling when severe.  38 C.F.R. § 4.71a, DC 5283.  Additionally, a Note to Diagnostic Code 5283 provides that malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot will be rated at 40 percent disabling.  38 C.F.R. § 4.71a.

In determining whether the Veteran is entitled to a compensable disability rating the Board has reviewed VA outpatient treatment records and VA examination reports.  Based on the evidence of record, the Board finds that the Veteran is not entitled to a compensable disability rating for residuals of right metatarsal fracture, during the appeals period.

The Veteran was afforded a VA examination for his right foot condition in February 2004.  The Veteran reported that he sustained fractures to the right third and fourth foot metatarsals in a car accident.  Upon examination, the Veteran complained of pain in the right foot.  Additionally, he reported that he got occasional swelling and stiffness in the morning of his right foot.  Furthermore, he reported that the pain and stiffness was most pronounced while walking or after standing for long periods of time greater than 30 minutes.  The Veteran treated his foot condition with over the counter anti-inflammatory medications for pain.  He reported not having any flare ups of the right foot, but noted that precipitating factors were walking and standing.  He also reported that he did not use crutches, a brace, a cane, or corrective shoes. Additionally, his right foot did not significantly impact his daily activities or occupation.  Furthermore, the 1971 x-ray report noted that the Veteran had mildly comminuted fractures to the mild portion of the right second and third metatarsal bond shafts.  Moreover, there was a slight degree of medial angulations of the second metatarsal bone.  Also, the distal fragment of the fracture of the third metatarsal was displaced laterally almost the thickness of the shaft of the bone.  There was also a noted fracture of the proximal and the fourth metatarsal bone with slight spreading of the proximal fragment.  Additionally, position and alignment of the fragments appeared satisfactory.   

Upon physical examination, the VA examiner noted that the Veteran's right foot had 2+ pulses in the dorsalis pedis and posterior tibialis pulses.  Additionally, the Veteran's right ankle had full range of motion, with no pain.  Furthermore, his right toes had full range of motion in flexion and extension.  He also had full range of motion in inversion and eversion of his right foot.  There was no swelling, erythema, changes in skin or instability of the ankle joint.  Moreover, there were no palpable abnormalities in his foot and he had no pain to passive or active motion.  Additionally, there was no skin or vascular changes.  Furthermore, the Veteran could raise his toes and heels without pain.  He had no evidence of hammertoes, high arch, claw foot, flat foot, hallux valgus angulation, or other deformity.  The examiner concluded that the Veteran had a history of metatarsal fracture of the second and third toe, with residual pain and stiffness, but there was no obvious evidence of pain and deformity on examination.  Additionally, the examiner noted that the Veteran would benefit from arch support.  Lastly, the examiner stated that he thought the Veteran's foot pain was likely related to the service since he had a motor vehicle accident during his time in the military.  

The Veteran was afforded another VA examination in July 2006.  The examiner noted the Veteran's right foot fracture in 1971 during a motor vehicle accident.  The Veteran reported rare, mild foot pain.  Additionally, he stated he had no difficulty walking.  Furthermore, he experienced pain only with prolonged standing.  He also reported that he could walk a half of a mile.  He denied any flare ups and did not use an assistance device.  The examiner noted an April 2005 x-ray, which showed no acute abnormality of the Veteran's right foot and toes.  The examiner also stated that the Veteran's right foot condition did not have any affects on his daily activities.  

The Veteran was afforded another VA examination in March 2010 to assess his right foot disability.  The Veteran reported that his right foot condition symptoms were pain while walking and standing.  Additionally, the Veteran reported that he was able to stand for 15 to 30 minutes, and walk a quarter of a mile without any assistive device.  Upon examination, the VA examiner noted that there was no evidence of painful motion, swelling, instability, weakness, and abnormal weight bearing.  There was evidence of tenderness of the dorsal at forefoot/metatarsal joints.  The examiner noted that there was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  The Veteran was afforded a right foot x-ray in March 2010.  The results showed that the Veteran had no acute fracture or subluxation.  Additionally, there was mild cortical thickening along the shaft of the second third metatarsals consistent with posttraumatic deformity, unchanged since the previous examination.  The Veteran reported that his right foot condition caused problems with his activities of daily living, such as exercise and sports.  

After a review of the evidence of record, the Board notes that the Veteran's symptoms appear to have stayed consistent throughout the appeals period.  Although the Veteran reports worsening of his symptoms, it would not constitute an increase in the rating of his residuals of right metatarsal fractures.  Even at their most severe, the Board finds that the Veteran's residuals of right metatarsal fractures have been found to be mild, which would constitute a noncompensable disability rating under DC 5283.  38 C.F.R. § 4.71a, DC 5283.  

At no time since the date of service connection has the Veteran's residuals of fractures of the right metatarsals been found to display moderate malunion or nonunion of the tarsal, or metatarsal bones.  38 C.F.R. § 4.71a, DC 5283.  At the February 2004 VA examination, the Veteran reported occasional swelling and stiffness in the morning of his right foot.  Furthermore, he reported that the pain and stiffness was most pronounced while walking or after standing for long periods of time.  Additionally, his right foot did not significantly impact his daily activities or occupation.  The examiner concluded that the Veteran had a history of metatarsal fracture of the second and third toe with residual pain and stiffness, but there was no obvious evidence of pain or obvious deformity on examination.  At the July 2006 VA examination the Veteran reported rare, mild foot pain.  He denied any flare-ups and did not use an assistance device.  The examiner noted an April 2005 x-ray, which showed no acute abnormality of the Veteran's right foot and toes.  The March 2010 VA examiner noted that there was no evidence of painful motion, swelling, instability, weakness, and abnormal weight bearing.  There was evidence of tenderness of the dorsal at forefoot/metatarsal joints.  The March 2010 x-ray showed that the Veteran had no acute fracture or subluxation.  Additionally, there was mild cortical thickening along the shaft of the second third metatarsals consistent with posttraumatic deformity, unchanged since the previous examination.  Most importantly, the examiner noted that there was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  Therefore, the claims file is void of any documentation of the Veteran's residuals of fractures of the right metatarsals displaying moderate malunion or nonunion of the tarsal, or metatarsal bones. 

The Veteran's main argument is that he should be compensated at a higher rating for residuals of right metatarsal fractures.  The medical evidence simply does not support the Veteran's contention.  Therefore, a higher rating is not warranted.  The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board concludes his overall level of disability more nearly approximates that consistent with a noncompensable rating throughout the appeals period.  The findings in VA outpatient treatment records and VA examination reports support this conclusion.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to an initial compensable disability rating for residuals of right metatarsal fracture, must be denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).

As a final note, it is pointed out that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Here, the evidence shows that the Veteran was granted a TDIU, effective April 19, 2005 in an October 2006 rating decision.  Therefore, this issue is not necessary for the Board to discuss.

III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b) (2011).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's residuals of TBI and residuals of fractures of the right metatarsals are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disabilities.  For this reason, referral for consideration of an extraschedular rating is not warranted for these claims.  


ORDER

Entitlement to an initial disability rating in excess of 50 percent for residuals of TBI from March 26, 2004 to April 7, 2010, is denied.

Entitlement to an increased disability rating in excess of 70 percent since April 8, 2010, is denied.

Entitlement to an initial compensable disability rating for residuals of fractures of the right metatarsals is denied. 



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


